Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The disclosure is objected to because of the following informalities:
	The specification describes "sidewall with ... sidewall radial angle".  The description of these angles is ambiguous.  It is suggested to appropriately amend FIGURES 6 and 7 to illustrate the angles and provide corresponding description.  FOR EXAMPLE:  It is suggested to amend FIGURE 6 as follows:

    PNG
    media_image1.png
    644
    534
    media_image1.png
    Greyscale

Furthermore, it is suggested to appropriately amend the specification, for example, as follows:  --In FIGURE 6, lines L1 and L2 extend in the radial direction.  An axially outer sidewall radial angle θ1 is between 155o and 170o with respect to the radial direction.  An axially inner sidewall angle θ2 is between 170o and 180o degrees with respect to the radial direction.--.  
	The specification describes:
The first shoulder groove 101 may further have a curved base surface 163 with a radius of curvature ranging from 40.0 mm at its axially inner edge 164 and 20.0 mm at its axially outer edge 165.  The curved base surface 163 may have a radius of curvature as low as between 1.5 mm and 4.0 mm, or 2.5 mm, as it extends from edge 164 to edge 165. [paragraph 63]

The second shoulder groove 104 may further have a curved base surface 173 with a radius of curvature ranging from 40.0 mm at its axially inner edge 174 and 8.0 mm at its axially outer edge 175.  The curved base surface 173 may have a radius of curvature as low as between 1.5 mm and 4.0 mm, or 1.5 mm, as it extends from edge 174 to edge 175. [paragraph 64]

The above description of radii is ambiguous and should be clarified.
Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5 and 11 describe "sidewall with an axially inner sidewall radial angle" and "sidewall with an axially outer sidewall radial angle".  The description of these angles is ambiguous.  Angle with respect to what? 
	In claims 1-2, 5-6, 11-12 and 15, the description of the radii is indefinite.  Claims 1-2, 5-6, 11-12 and 15 describe radii as follows:
a curved base surface with a radius of curvature ranging from 40.0 mm at an axially inner edge and 20.0 mm at an axially outer edge [claim 1];

the curved base surface has a radius of curvature as low as between 1.5 mm and 4.0 mm [claim 2];

a curved base surface with a radius of curvature ranging from 40.0 mm at an axially inner edge and 8.0 mm at an axially outer edge [claim 5];

the curved base surface of the second shoulder groove has a radius of curvature as low as between 1.5 mm and 4.0 mm from the axially inner edge to the axially outer edge [claim 6];

a curved base surface with a radius of curvature ranging from 40.0 mm at an axially inner edge and 20.0 mm at an axially outer edge, ... and a curved base surface with a radius of curvature ranging from 40.0 mm at an axially inner edge and 8.0 mm at an axially outer edge [claim 11];

the curved base surface of the first groove has a radius of curvature as low as between 1.5 mm and 4.0 mm from the axially inner edge to the axially outer edge [claim 12];

the curved base surface of the second shoulder groove has a radius of curvature as low as between 1.5 mm and 4.0 mm from the axially inner edge to the axially outer edge [claim 15].

One of ordinary skill in the art is not reasonably apprised of the scope of protection afforded by the above language.  FOR EXAMPLE: The scope and meaning of "a radius of curvature ranging from 40.0 mm at an axially inner edge and 20.0 mm at an axially outer edge" (claim 1, emphasis added) is ambiguous.  It is unclear if (1) claim 1 requires a radius of curvature of 40.0 mm at an axially inner edge, (2) claim 1 requires a radius of curvature of less than or equal to 40.0 mm at an axially inner edge, or (3) claim 1 requires something else.  It is unclear if (1) claim 1 requires a radius of curvature of 20.0 mm at an axially outer edge, (2) claim 1 requires a radius of curvature of less than or equal to 20.0 mm at an axially outer edge, or (3) claim 1 requires something else.  ANOTHER EXAMPLE: It is unclear if "the curved base surface has a radius of curvature as low as between 1.5 mm and 4.0 mm" [claim 2, which is dependent on claim 1] is inconsistent with "a radius of curvature ranging from 40.0 mm at an axially inner edge and 20.0 mm at an axially outer edge".  ANOTHER EXAMPLE: It is unclear if "the curved base surface has a radius of curvature as low as between 1.5 mm and 4.0 mm" [claim 2] requires (1) the curved base surface having a radius of curvature of greater than or equal to 1.5 mm, (2) the curved base surface having a radius of curvature of greater than or equal to 4.0 mm, (3) the curved base surface having a radius of curvature of between 1.5 mm and 4.0 mm, or (4) something else. 
5)	Applicant is advised that should claim 11 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
	Claims 5 and 11 have the same scope.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boiocchi et al (US 2002/0139460).
 Boiocchi et al discloses a pneumatic tire (e.g. tire size 225/40ZR18) having a tread comprising a first shoulder circumferential groove 53 and a second circumferential shoulder groove 56 [FIGURES 5-6].  Each shoulder circumferential groove has an axially outer sidewall and an axially inner sidewall.  An angle of the axially outer sidewall with respect to a centerline axis of the groove is 14 to 24 degrees (e.g. 19 degrees) [paragraphs 6-7, FIGURE 6].  An angle of the axially inner sidewall with respect to a centerline axis of the groove is 3 to 10 degrees (e.g. 5 degrees) [paragraphs 6-7, FIGURE 6].  Thus, Boiocchi et al teaches an outer sidewall defining a shallow inclination with respect to the radial direction and an inner sidewall defining a steep inclination with respect to the radial direction.  In each shoulder circumferential groove, the axially outer sidewall and the axially inner sidewall are connected by a curved surface [FIGURE 6].  Boiocchi et al also discloses the axially outer sidewall having a bottom radius R of 2 to 5 mm (e.g. 3.5 mm) and the axially inner sidewall having a bottom radius R1 of 4 to 7 mm (e.g. 5 mm) [paragraphs 6-7].
Claims 1-6, 8-9, 11-15 and 17-18 are anticipated by Boiocchi et al.
In claims 1 and 11 [FIRST CIRCUMFERENTIAL GROOVE], the claimed axially outer sidewall radial angle between 155 and 170 degrees (the supplementary angle being 10 to 25 degrees) reads on Boiocchi et al's disclosed angle of 14 to 24 degrees (e.g. 19 degrees).  The claimed axially inner sidewall radial angle between 170 and 180 degrees (the supplementary angle being 0 to 10 degrees) reads on Boiocchi et al's disclosed angle of 3 to 10 degrees (e.g. 5 degrees).  In claim 1, "a radius of curvature ranging from 40.0 mm at an axially inner edge and 20.0 mm at an axially outer edge" reads on Boiocchi et al's disclosure that the axially outer sidewall has a bottom radius R of 2 to 5 mm (e.g. 3.5 mm) and the axially inner sidewall has a bottom radius R1 of 4 to 7 mm (e.g. 5 mm).  It is noted that (1) Boiocchi et al's disclosed range of 2 to 5 mm falls within a range of less than or equal to 20.0 mm and (2) Boiocchi et al's disclosed range of 4 to 7 mm falls within a range of less than or equal to 40.0 mm. 
In claims 5 and 11 [SECOND CIRCUMFERENTIAL GROOVE], the claimed axially outer sidewall radial angle between 155 and 170 degrees (the supplementary angle being 10 to 25 degrees) reads on Boiocchi et al's disclosed angle of 14 to 24 degrees (e.g. 19 degrees).  The claimed axially inner sidewall radial angle between 167 and 177 degrees (the supplementary angle being 3 to 13 degrees) reads on Boiocchi et al's disclosed angle of 3 to 10 degrees (e.g. 5 degrees).  In claims 5 and 11, "a radius of curvature ranging from 40.0 mm at an axially inner edge and 8.0 mm at an axially outer edge" reads on Boiocchi et al's disclosure that the axially outer sidewall has a bottom radius R of 2 to 5 mm (e.g. 3.5 mm) and the axially inner sidewall has a bottom radius R1 of 4 to 7 mm (e.g. 5 mm).  It is noted that (1) Boiocchi et al's disclosed range of 2 to 5 mm falls within a range of less than or equal to 8.0 mm and (2) Boiocchi et al's disclosed range of 4 to 7 mm falls within a range of less than or equal to 40.0 mm.
 As to "the curved base surface has a radius of curvature as low as between 1.5 mm and 4.0 mm" [claims 2, 6, 12 and 15], note (1) FIGURE 6 of Boiocchi et al which illustrates each shoulder circumferential groove having the axially outer sidewall and the axially inner sidewall being connected by a curved surface and (2) Boiocchi et al's disclosure that the axially outer sidewall has a bottom radius R of 2 to 5 mm (e.g. 3.5 mm) and the axially inner sidewall has a bottom radius R1 of 4 to 7 mm (e.g. 5 mm) [paragraphs 6-7].
As to claims 3 and 13 (axially inner sidewall), Boiocchi et al teaches 5 degrees (supplementary angle being 175 degrees).
As to claims 4, 8, 14 and 17 (axially outer sidewall), Boiocchi et al teaches 19 degrees (supplementary angle being 161 degrees). 
As to claims 9 and 18 (third circumferential groove), note one of the central circumferential grooves 54, 55. 
Claims 1-6, 8-9, 11-15 and 17-18 are considered to be anticipated by Boiocchi et al.  IN ANY EVENT: As to claims 1-6, 8-9, 11-15 and 17-18, it would have been obvious to one of ordinary skill in the art to provide Boiocchi et al's shoulder circumferential grooves such that the axially inner and outer sidewalls have the claimed angles as set forth in claims 1, 3-5, 8, 11, 13-14 and 17 and each groove defines radii as set forth in claims 1-2, 5-6, 11-12 and 15 since (1) Boiocchi et al teaches an angle of the axially outer sidewall with respect to a centerline axis of the groove being 14 to 24 degrees (e.g. 19 degrees) [paragraphs 6-7, FIGURE 6] and an angle of the axially inner sidewall with respect to a centerline axis of the groove being 3 to 10 degrees (e.g. 5 degrees) [paragraphs 6-7, FIGURE 6], (2) in each shoulder circumferential groove, Boiocchi et al's FIGURE 6 illustrates the axially outer sidewall and the axially inner sidewall being connected by a curved surface [FIGURE 6] and (3) Boiocchi et al discloses the axially outer sidewall having a bottom radius R of 2 to 5 mm (e.g. 3.5 mm) and the axially inner sidewall having a bottom radius R1 of 4 to 7 mm (e.g. 5 mm) [paragraphs 6-7].
Boiocchi et al does not anticipate claims 7 and 16.  HOWEVER: As to claims 7 and 16, it would have been obvious to one of ordinary skill in the art to provide one of Boiocchi et al's shoulder circumferential grooves such that the axially inner sidewall radial angle is about 172 degrees (the supplementary angle being 8 degrees) since Boiocchi et al teaches that an angle of the axially inner sidewall with respect to a centerline axis of the groove is 3 to 10 degrees [paragraph 6].  
9)	Claims 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boiocchi et al (US 2002/0139460) as applied above and further in view of Fukata et al (WO 95/18022).
	As to claims 10 and 19, it would have been obvious to one of ordinary skill in the art to provide Boiocchi et al's tire such that a central circumferential groove (third circumferential groove) includes bridge structures at circumferential intervals about the third groove and contoured pockets therebetween since Fukata et al teaches providing a vehicle tire having a tread comprising a circumferential groove such that the circumferential groove has an undulating / waved bottom [FIGURES 1-5] so that the waved bottom imparts flow of water with wave motion, impact of wave motion divides water into small lumps and water is rapidly discharged out the groove by wave motion and centrifugal force.  It is noted that an undulating / waved bottom as disclosed by Fukata et al defines bridge structures and contoured pockets as claimed. 
Remarks
10)	The remaining references are of interest.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 13, 2022